Citation Nr: 1804007	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.   14-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for pes planus with plantar fasciitis, bilateral (also claimed as residuals of a bilateral feet injury). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to October 1983 and August 1990 to December 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing has been associated with the record.   


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2017, the Veteran testified that he had gone through a period of constant blisters on his feet.  He described that he had a shooting pain in his right foot where he had surgery.  He stated that he had surgery on his right foot two days after his February 2013 VA examination.  The Veteran indicated that he should have another VA examination based on the results of that surgery.  He also testified that although the examiner had noted that he did not have pain when he wore his orthotic there must have been confusion because he did still have pain when using his orthotic.  He asserted that he was scheduled to have surgery in two days, which correlated to the fact that he had pain with his condition.  The Veteran's representative also noted that the February 2013 VA examiner listed that the Veteran did not have pronation.  However, in the examination report the VA examiner also commented that the Veteran's shoes were worn on the outside of the heels and the bottoms of the foot of the shoe, which showed constant pronation in the wear of his shoes.  In light of the forgoing, the Board finds that a remand is required to obtain a current VA examination.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  38 U.S.C. § 5103A (d)(2012); 38 C.F.R. § 3.159(c)(4) (2017); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the record.

2.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity bilateral pes planus with plantar fasciitis.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

 The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing for pain in active motion, passive motion, weight bearing and non-weight bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups. The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor. 

A rationale should be provided for all opinions expressed.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




